DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 02/17/2022 in which claims 2-17 and 19-21 were rejected.  Applicant has responded by submitting Amendments to the Claims and Remarks, received 05/17/2022, which are now the subject of this Office action.  In the amendment, claim 18 (previously withdrawn) is cancelled and claim 22 is newly presented.  Accordingly, claims 2-17 and 19-22 are currently pending and under consideration.  

Priority
This application is a continuation of 14/701,402, filed 04/30/2015, now U.S. Patent No. 10,475,011.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-17 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,475,011 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim is directed to the same invention, only broader in scope, and are anticipated by the claims in the ‘011 patent.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-3 and 5-17 and 19-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 2-13 and 22 are directed to a process; claims 14-17 and 19-21 are directed to a system/method. Thus, each of the pending claims is directed to at least one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 2 is illustrative of the claimed subject matter:

2. (Previously Presented) A method comprising:
receiving, from a merchant point-of-sale (POS) device associated with a first merchant, transaction data from a transaction occurring at the merchant POS device between a customer and the first merchant, the transaction data including a customer identifier associated with a payment instrument used to initiate the transaction;
based at least in part on the transaction data, identifying an unpaid invoice associated with the customer identifier, the unpaid invoice associated with a previous transaction between the customer and a second merchant; and;
causing presentation of an invitation to pay the unpaid invoice on at least one of a display of the merchant POS device or a display of a customer device associated with the customer.

The claims recite a method of a first merchant collecting unpaid invoices from a customer and a second merchant during a transaction.  But for the recitation of a “merchant point-of-sale (POS) device” and “display,” all of the claim elements of the body of the claim are directed to a fundamental economic practice (i.e. collections) and are grouped as a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 2-3 and 5-13, these claims merely recite the use of a POS device.  Claims 14-17 and 19-21 add additional elements of a database, one or more non-transitory computer-readable media, and a processor, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a database, transitory computer-readable media, and processor does not improve the functioning of the computer, but rather, only generally linking the use of the abstract collections technique to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  With respect to claims 2-3 and 5-13, these claims merely recite the use of a POS device for receiving data and displaying data.  Claims 14-17 and 19-21 add additional elements of a database, one or more non-transitory computer-readable media, and a processor.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to store and process data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and are directed to ineligible subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 11, 12, 14, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Beck et al. (US 2007/0033070 A1, hereinafter Beck) in view of Patnaik et al. (US 9,984,359, hereinafter Patnaik).

In regard to claim 2 (and 14), Beck discloses a method comprising: 
receiving, from a merchant point-of-sale (POS) device associated with a first merchant, transaction data for a transaction occurring at the merchant POS device between a customer and the first merchant, the transaction data including a customer identifier associated with a payment instrument used to initiate the transaction (see ¶ 0062, disclosing “customer database 13” which includes “personal IDs” and ¶ 0065, discoing associated “electronic payment methods”; ¶0071) ;
based at least in part on the transaction data, identifying an unpaid invoice associated with the customer identifier, the unpaid invoice associated with a previous transaction between the customer and the first merchant (see ¶ 0074, disclosing “the Payment Management Computer 12 will then alert the staff person of any outstanding balances for this payment related to earlier visits or miscellaneous charges (step 436)”) and
causing presentation of, on a display of the merchant POS device, a prompt for the customer to pay the unpaid invoice (see ¶ 0074, disclosing “the system user may display the nature and amount of other payments due (step 438)”).
However, Beck fails to disclose the unpaid invoice is associated with a previous transaction between the customer and a second merchant.
Patnaik discloses displaying on a payment collection device of a first merchant an unpaid invoice associated with a previous transaction between the customer and a second merchant (see col. 11., ll. 17-33, disclosing Rand (a first merchant) collecting payment from a customer for Perrin (a second merchant)).
It would have been obvious to one of ordinary skill in the art before the effectively time of filing of the present application to have modified Beck to include accepting payment for an unpaid invoice of a second merchant, as disclosed by Patnaik, to “reduc[e] the fees paid by a merchant by providing opportunity for in-person payments, as well as increasing the timeliness of the payment of the merchant by a customer.  Such a feature would improve any system in which merchants collectively seek to collect payments from customers in the same manner.

In regard to claim 3, Beck discloses the method of claim 2, wherein the transaction data comprises first transaction data, the method further comprising: receiving second transaction data from a plurality of merchants, wherein identifying the unpaid invoice is further based at least in part on the second transaction data (see ¶ 0074, disclosing “the Payment Management Computer 12 will then alert the staff person of any outstanding balances for this payment related to earlier visits or miscellaneous charges (step 436).  

In regard to claim 5, Patnaik further discloses the method of claim 2, wherein the invitation to pay includes at least a name of the second merchant and an amount of the unpaid invoice (see col. 11., ll. 17-33, disclosing “in-person payment device (314) injects information related to Perrin’s into a payment request).
It would have been obvious to one of ordinary skill in the art before the effectively time of filing of the present application to have modified Beck to include wherein the invitation to pay includes at least a name of the second merchant and an amount of the unpaid invoice, as disclosed by Patnaik, to provide to the customer notice of the collection request from the second merchant.  Such a feature would improve any system in the same manner by providing notice to a customer that a merchant seeks to collect payments via another merchant.

In regard to claim 11, Beck discloses the method of claim 2, further comprising: based at least in part on the transaction data, identifying one or more other unpaid invoices associated with the customer identifier; and causing presentation of, on at least one of the display of the merchant POS device or the display of the customer device,, one or more additional invitations for the customer to pay the one or more other unpaid invoices (see ¶ 0074, disclosing “the Payment Management Computer 12 will then alert the staff person of any outstanding balances for this payment related to earlier visits or miscellaneous charges (step 436).    

In regard to claim 12, Beck discloses the method of claim 2,  the method further comprising: receiving an indication of a customer request to pay the unpaid invoice; and
 based at least in part on the indication, causing funds to be transferred from an account associated with the customer to an account associated with the second merchant (see ¶0074, generating e a payment record for transmission to or entry in the practice management system so that each payment can be tied directly to the visit or other activity that produced the original charge”).  

In regard to claim 17,  Beck discloses the system of claim 14, the acts further comprising: based at least in part on the transaction data, identifying one or more other unpaid invoices associated with the customer identifier; and 5causing presentation of, on the display of the merchant POS device, one or more additional prompts for the customer to pay the one or more other unpaid invoices (see ¶ 0074, disclosing “the Payment Management Computer 12 will then alert the staff person of any outstanding balances for this payment related to earlier visits or miscellaneous charges (step 436).      

In regard to claim 19, Beck discloses the system of claim 14, wherein causing presentation of the invitation comprises displaying an image of the unpaid invoice or information from the unpaid invoice (see ¶ 0074, disclosing “the Payment Management Computer 12 will then alert the staff person of any outstanding balances for this payment related to earlier visits or miscellaneous charges (step 436).      

In regard to claim 20, Beck discloses the system of 14, wherein receiving the transaction data from the merchant POS device comprises receiving the transaction data from a merchant support application executing on the merchant POS device (see ¶ 0074, disclosing “the Payment Management Computer 12 will then alert the staff person of any outstanding balances for this payment related to earlier visits or miscellaneous charges (step 436).  


In regard to claim 21, Beck discloses the system of claim 14, wherein the transaction data includes an item-level description identifying an item that is a subject of the transaction (see ¶ 0074, disclosing “the Payment Management Computer 12 will then alert the staff person of any outstanding balances for this payment related to earlier visits or miscellaneous charges (step 436).

In regard to claim 22, Beck further discloses the method of claim 2 wherein receiving the transaction data from the merchant POS device comprises receiving the transaction data from a merchant support application executing on the merchant POS device (see ¶ 0074, disclosing use of the “practice management system” for receiving the transaction data.

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Patnaik in further view of Etheredge et al., US 2010/0106585 A1, hereinafter “Etheredge”).

In regard to claim 9, the combination of Beck and Patnaik fails to disclose wherein the invitation for the customer to pay the unpaid invoice includes an indication of a promotion available to the customer upon the customer submitting a payment on the unpaid invoice.  
Etheredge discloses wherein the prompt for the customer to pay the unpaid invoice includes an indication of a promotion available to the customer upon the customer submitting a payment on the unpaid invoice (see ¶1118, disclosing offering incentives to make payments on time).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have including prompts for promotions to submit payments, as disclosed by Etheredge, in order to encourage consumers to shift to more desirable payment behaviors.  Etheredge, ¶ 0008.

In regard to claim 10, Etheridge further discloses the method of claim 9, further comprising: receiving, from the merchant POS device, invoice payment information indicating that the customer submitted a payment on the unpaid invoice; and 
sending, to the customer device a notification that the promotion is available to the customer (see ¶ 0119, disclosing “providing notice to the first consumer of the incentive).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified combination of Beck and Patnaik to include prompts for promotions to submit payments, as disclosed by Etheredge, in order to encourage consumers to shift to more desirable payment behaviors.  Etheredge, ¶ 0008.

Distinguishable Subject Matter
Claim 6-8 and 13, and 15-17 are distinguishable from the prior art of record.  Accordingly, although these claims  remain rejected under 35 USC § 101 for being directed to ineligible subject matter, the Examiner has not made a prior art rejections under 35 USC §102 or §103 with respect to these claims.

Allowable Subject Matter
Claim 4 would be allowable if a Terminal Disclaimer is filed and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
6/29/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649